OPINION
By THE COURT.
The record discloses that on December 12, 1946, the plaintiffs filed a notice of appeal as follows:
“Relators hereby give notice of their intention to appeal to the Court of Appeals of Franklin County, State of Ohio, from the judgments of this Court dismissing the petition in mandamus. 1 * *”
However, up to this date no judgment had been rendered by the Common Pleas Court. On December 19, 1946, judgment was rendered for the defendants. No notice of appeal has been filed since the rendition of this judgment.
Sec. 12223-7 GC provides that the notice of appeal shall be filed within twenty days after journal entry of the final order, judgment or decree. This Court held in the case of Strevey v Williams, et al., 33 Abs. 266:
“Giving notice of appeal is jurisdictional and is a necessary prerequisite to the consideration' of the Court of Appeals of the judgment appealed from Unless we discover a notice of appeal given within proper time, we have no jurisdiction of the cause except of our own motion to dismiss the appeal.”
See also Dann v Banks, 48 Abs. 607.
Having no jurisdiction to review the judgment of December 19, 1946, the appeal will be dismissed at the plaintiffs’ costs.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.